     Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 1 of 11. PageID #: 611



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

CECIL KOGER,                                 )
                                             )   Case No. 4:17-CV-02409
       Plaintiff,                            )
                                             )   Judge Benita Y. Pearson
              v.                             )
                                             )
DIRECTOR GARY MOHR, et al.,                  )
                                             )
       Defendants.                           )

         PLAINTIFF’S NOTICE OF OBJECTION & MOTION TO STRIKE
     DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’
             MOTION FOR SUMMARY JUDGMENT (ECF No. 52)

I.     Introduction

       Plaintiff, Cecil Koger, moves the Court for an order striking Defendants’ Reply to

Plaintiff’s Opposition (ECF no. 52) (hereinafter the “Reply”). The Defendants submitted

previously undisclosed, illegally collected, and irrelevant evidence with their Reply.

Because Defendants cannot present this evidence in an admissible form, it should be

disregarded or stricken.

       Specifically, Defendants’ evidence suffers from three serious infirmities that are

germane not only to the merits, but also to counsel’s professional obligations. First, with

no notice to Mr. Koger’s attorneys and without observing any of the other procedural

requirements contained in Fed. R. Civ. P. 35, Defendants subjected Mr. Koger to a

physical examination solely for collecting evidence to support their Reply, months after

the discovery deadline passed. (See ECF No. 52-4.) Second, Defendants submitted the

declarations of numerous individuals whom they failed to identify in their initial


                                             1
      Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 2 of 11. PageID #: 612



disclosures or discovery responses, so Mr. Koger had no fair opportunity to obtain

discovery from them. Third, rather than issuing a notice for Mr. Koger’s deposition to

question him about his religious beliefs, Defendants challenge the sincerity of those

religious beliefs using internet research conducted by their attorney. These materials (and

the arguments and assertions supported thereby) ignore the requirements of Fed. R.

Civ. P. 56.

       Specifically, Mr. Koger requests an order striking or disregarding Defendants’

Reply entirely, or, alternatively, striking or disregarding the following evidentiary

materials and any associated textual references:

       -      Declaration of Kelly Riehle (52-1)[Fed. R. Civ. P. 37(c)(1)];
       -      The Fetha Nagast (52-3)[Fed. R. Civ. P. 56(c)(2)];
       -      Declaration of Rossi Azmoun, with associated photographs (52-4) [Fed. R.
              Civ. P. 35; 56(e)];
       -      Declaration of Rhonda L. Grys (52-5) [Fed. R. Civ. P. 37(c)(1); 56(e)];
       -      Declaration of Stuart Hudson (52-6) [Fed. R. Civ. P. 37(c)(1)];
None of these materials meets the requirements of Fed. R. Civ. P. 56(c), and Defendants’

disregard for the adversarial discovery process and the role of the court in overseeing

that process justifies strict and immediate sanctions.

II.    Law and Argument

       The Federal Rules of Civil Procedure set forth specific requirements for materials

used to support a summary judgment motion. Specifically, Rule 56(c) provides that a

party may support its factual assertions by “citing to … depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including


                                                2
     Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 3 of 11. PageID #: 613



those made for purposes of the motion only), admissions, interrogatory answers, or

other materials.” Rule 56(c)(4) provides,

               An affidavit or declaration used to support or oppose a motion must
               be made on personal knowledge, set out facts that would be
               admissible in evidence, and show that the affiant or declarant is
               competent to testify on the matters stated.

The Court may not consider inadmissible evidence. Fed. R. Civ. P. 56(c)(2). And it has

authority to order sanctions, including awarding expenses and attorney fees, if it finds

that a party has submitted declarations in bad faith or solely for delay. Fed. R. Civ. P.

56(h). Rule 56 ensures that only reliable, relevant, and admissible evidence is used to

decide a case at the summary judgment stage.

          a.      Defendants’ Unlawful Physical Examination of Mr. Koger

       In support of their Reply, Defendants submitted the declaration of Rossi

Azmoun. (ECF No. 52-4). Ms. Azmoun’s declaration says that she is the Warden’s

Assistant and that her duties include “conduct[ing] report appeals, visitation appeals,

public records, and serving as contributing cameraperson for ODRC’s online

newsletter.” Id. at ¶¶ 2-3. She further states that on April 5, 2019—two days after

Mr. Koger filed his Opposition to Defendants’ Motion for Summary Judgment—“[she]

was asked to photograph Cecil Koger’s dreadlocks.” Prior to collecting this evidence

from Mr. Koger, Defendants made no effort to secure the Court’s permission; had they

done so, they could not have met their burden to show that such an examination was

justified and appropriate.




                                             3
     Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 4 of 11. PageID #: 614



       When a party’s physical state is at issue in a case, a physical examination of a

party requires a court order. Fed. R. Civ. P. 35(a)(1). A requesting party must file a

motion demonstrating good cause for such examination, and “must specify the time,

place, manner, conditions, and scope of the examination, as well as the person or

persons who will perform it.” Fed. R. Civ. P. 35(a)(2). The examination must be

conducted “by a suitably licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1). “Rule

35 . . . requires discriminating application by the trial judge” to ensure that “the party

requesting a mental or physical examination or examinations has adequately

demonstrated the existence of the Rule’s requirements of ‘in controversy’ and ‘good

cause . . .’” Schlagenhauf v. Holder, 379 U.S. 104, 118–19 (1964). Under Rule 35, “the

movant must produce sufficient information . . . so that the district judge can fulfill

[their] function mandated by the Rule.” Id. No such process occurred here. Defendants

simply ignored the Federal Rules of Civil Procedure, and took advantage of the power

differential inherent in a carceral context to force Mr. Koger to submit to an examination

without his attorney present to object or a judge to evaluate whether Defendants met

the applicable requirements.

       Not only did Defendants’ counsel have a duty to comply with the Federal Rules

of Civil Procedure in gathering evidence to support their filings, she had an ethical duty

to avoid improper contact with a party she knew was represented by counsel. The Ohio

Rules of Professional Conduct provide:

       In representing a client, a lawyer shall not communicate about the subject
       of the representation with a person the lawyer knows to be represented by


                                             4
     Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 5 of 11. PageID #: 615



       another lawyer in the matter, unless the lawyer has the consent of the
       other lawyer or is authorized to do so by law or a court order.1

Prof. Cond. R. 4.2. Although such a breaches of professional obligations are rare, other

courts dealing with this issue have struck testimony in similar situations. See, e.g., Awan

v. Awan, 75 A.D.3d 597, 599 (N.Y. App. Div. 2010) (striking testimony of a physician

retained by a party to interview and examine a child regarding the subject of the

dispute without notice to the child’s attorney or the opposing party’s attorney); see also

Powell v. Texas, 492 U.S. 680 (1989) (finding the state violated the Sixth Amendment

when it ordered psychiatric evaluations of a criminal defendant without notice to his

counsel).

       In spite of these clear procedural and ethical safeguards designed to ensure the

reliability of evidence and the sanctity of the attorney-client relationship, counsel for

Defendants commissioned a prison employee to examine Mr. Koger without notifying

his counsel, demonstrating the requisite “good cause,” of showing that their agent

qualified to opine on the factual assertions contained in her affidavit. Mr. Koger’s

attorneys became aware of their client’s physical examination when the rest of the

public did—when Defendants’ counsel filed their Reply. This is unconscionable

conduct, and Mr. Koger respectfully submits that this Court should issue an order

sanctioning Defendants and their counsel as appropriate.

            b.   Defendants’ Previously Undisclosed Witnesses


1Ohio attorneys are responsible for the conduct of nonlawyer assistants if they order or
ratify specific conduct that would be a violation of the lawyers’ ethical duties. Prof.
Cond. R. 5.3(c)(1).
                                             5
     Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 6 of 11. PageID #: 616



       Defendants’ Reply attaches four affidavits from witnesses who Defendants never

identified in their initial disclosures (or in any supplemental disclosure as required by

rule) or as potential witnesses in their discovery responses. See Defendants’ Initial

Disclosures, attached as Exhibit 1; see also Defendants’ Discovery Responses at ECF Nos.

50-2 and 50-3. Accordingly, Plaintiff had no opportunity to cross-examine or obtain

discoverable information from Declarants Kelly Riehle (ECF No. 52-1), Rossi Azmoun

(52-4), Stuart Hudson (52-5), or Rhonda Grys (52-6). Rule 37(c)(1) of the Federal Rules of

Civil Procedure provides:

       If a party fails to provide information or identify a witness as required by
       Rule 26(a) or (e), the party is not allowed to use that information or
       witness to supply evidence on a motion, at a hearing, or at a trial, unless
       the failure was substantially justified or is harmless.

(Emphasis added) Fed. R. Civ. P. 37(c)(1). Under Rule 37(c) “the sanction is mandatory

unless there is a reasonable explanation of why Rule 26 was not complied with or the

mistake was harmless.” Bessemer & Lake Erie R.R. Co. v. Seaway Marine Transp., 596 F.3d

357, 370 (6th Cir. 2010). Defendants’ newly proffered witnesses offer testimony on

potentially dispositive issues regarding Mr. Koger’s claims, yet Defendants offer no

reasonable justification for their failure to comply with discovery rules. 2 Consequently,

Mr. Koger objects to the consideration of these declarations in connection with the

summary judgment briefing.



2
 Defendants argue that Mr. Koger raised novel arguments in his Opposition. Reply at
FN1, 4. Mr. Koger’s Amended Complaint referenced a refusal to acknowledge his
religious beliefs generally (ECF No. 30 at ¶¶ 129, 134) and specifically alleged violations
relating to fasting multiple times. (Id. at ¶¶24, 27, 56.)
                                             6
     Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 7 of 11. PageID #: 617



          c. Defendants’ Counsel’s Internet Research into Rastafarianism

       Defendants reference a copy of The Fetha Negast “consulted by counsel in

preparation for this Reply.” Reply at 6. As an initial matter, this text is non-admissible

hearsay, and may only be admissible in evidence through expert testimony. Fed. R.

Evid. 803(18). Moreover, as stated more fully in Mr. Koger’s Opposition to Defendants’

Motion for Summary Judgment, the sincerity of a plaintiff’s religious beliefs is a factual

determination generally left to a factfinder at trial. ECF No. 50 at 4-6, FN2. Dogmatic

religious texts are wholly irrelevant to the determination of Mr. Koger’s sincerely held

religious beliefs under RLUIPA; RLUIPA protects “any exercise of religion, whether or

not compelled by, or central to, a system of religious belief.’” 42 U.S.C. § 2000cc-5(7)(A).

RLUIPA protects a broad spectrum of sincerely held religious beliefs, including

practices that non-adherents might consider unorthodox, unreasonable or not ‘central

to’ a recognized belief system.” Haight v. Thompson, 763 F.3d 554, 566 (6th Cir. 2014). Yet,

rather than seek to actually understand and accommodate Mr. Koger’s beliefs by

meaningfully evaluating his accommodation requests, or requesting his deposition,

counsel for Defendants turned instead to the internet. Defendants dedicate a significant

portion of their reply to telling Mr. Koger what his religious beliefs are and why their

conduct does not violate those tenets, all based on a document they found on the

internet—rather than complying with their duties to accommodate Mr. Koger’s actual

religious beliefs. Defendants’ references to The Fetha Negast are irrelevant and unduly

prejudicial, and the Court should strike or disregard them. Fed. R. Evid. 401, 403.




                                             7
       Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 8 of 11. PageID #: 618



III.    Conclusion

        Defendants’ Reply is so imbued with inadmissible evidence that the Court

should strike or disregard it in its entirety. Defendants do not attempt to interact with

the authorities or arguments cited in Mr. Koger’s opposition, and do not attempt to

explain why their revised policy is the least restrictive means of achieving any

compelling interest, or what makes Ohio different from the other states that have less-

restrictive grooming policies. 3 Instead, Defendants used their Reply to attack Mr.

Koger’s testimony using inadmissible evidence.

        Defendants’ conduct in preparing their Reply flouts the Federal Rules of Civil

Procedure, the Federal Rules of Evidence, and this Court’s supervisory authority over

the discovery process. Without relief from this Court, Mr. Koger will be prejudiced by

the lack of procedural or ethical safeguards built into the orderly marshaling of evidence

contemplated by the applicable rules cited herein. Mr. Koger further requests the Court

award his attorneys fees incurred for the purposes of this motion, along with any other

appropriate sanction given the number and scope of discovery violations contained in

Defendants’ Reply.

                                                    Respectfully submitted,

                                                    /s/John Wrench
                                                    Certified Legal Intern

                                                    /s/Andrew C. Geronimo
                                                    Supervising Attorney

3
 See Plaintiff’s Brief in Response to Defendants’ Motion to Dismiss (ECF No. 22) at 16-18; See
also Defendants’ Motion for Summary Judgment (ECF No. 45 at 9-11) (listing excerpts from
other states’ grooming policies without reference to any applicable religious exemption policies
or definitions of “searchable.”).
                                               8
Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 9 of 11. PageID #: 619



                                       Andrew C. Geronimo (#0086630)
                                       MILTON A. KRAMER LAW CLINIC CENTER
                                       CASE WESTERN RESERVE UNIVERSITY
                                       SCHOOL OF LAW
                                       11075 East Boulevard
                                       Cleveland, Ohio 44106
                                       T: 216.368.2766 F: 216.368.5137
                                       Email: andrew.geronimo@case.edu
                                       Attorney for Plaintiff




                                   9
    Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 10 of 11. PageID #: 620



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

       I certify that the foregoing is 8 pages, and complies with the page limits and

other requirements set forth in Local Rule 7.1(F) regarding Length of Memoranda. This

is a standard track case.

                                         /s/ Andrew C. Geronimo
                                         One of the Attorneys for Plaintiff Cecil Koger




                                            1
    Case: 4:17-cv-02409-BYP Doc #: 53 Filed: 04/25/19 11 of 11. PageID #: 621



                              CERTIFICATE OF SERVICE

       On this 25th day of April, 2019 I filed the foregoing electronically. The Court’s

electronic filing system will send notice of this filing to all parties indicated on the

electronic filing receipt. Parties may access this filing through the Court’s system.

                                          /s/ Andrew C. Geronimo
                                          One of the Attorneys for Plaintiff Cecil Koger




                                             2
